213 Md. 641 (1957)
131 A.2d 396
CLARK
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 77, October Term, 1956.]
Court of Appeals of Maryland.
Decided May 3, 1957.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus. The applicant was convicted of a violation of the narcotics law and sentenced to three years in the House of Correction. He was released on parole to live in New York and be under the supervision of the New York State Parole Department. However, he violated his parole *642 and was returned to the Maryland House of Correction. After a hearing his parole was revoked. He complains that no credit has been given for the time spent on parole. It is perfectly clear that he is not entitled to credit under the circumstances. Code (1956 Supp.), Art. 41, sec. 91H; Forrester v. Warden, 207 Md. 622. "A failure of the Board [of Parole and Probation] to exercise its discretion so as to grant credit does not deprive the petitioner of any constitutional right, even if we assume, without deciding, that such a point could be raised on habeas corpus." Williams v. Warden, 209 Md. 627, 628.
Application denied, with costs.